Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
14, 2019




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-18-00888-CR


                     THE STATE OF TEXAS, Appellant

                                       V.

                    GABRIEL SERNA GARCIA, Appellee

                   On Appeal from the 400th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 17-DCR-079362


                         MEMORANDUM OPINION

      On October 15, 2018, the State filed an appeal from the trial court’s order
granting of a motion to suppress in favor of appellee. See Tex. Code Crim. Proc.
Art. 44.01(a)(5). On March 1, 2019, the State file a motion to dismiss the appeal.
See Tex. R. App. P. 42.2. This court has not issued a decision, and we grant the
State’s motion.

      The appeal is dismissed. We direct the clerk of the court to issue the
mandate of the court immediately.

                                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.

Do Not Publish – Tex. R. App. P. 47.2(b)